Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-17, 20-22, 25, 29, and 38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the subject matter of claim 38, an independent claim. The most relevant prior art references are CHEN-270, DAVID, and WINTERS. CHEN-270 teaches an apparatus useful for washing residual resin from the surface of an object produced by stereolithography, the apparatus comprising: a carrier platform with said object adhered thereto; a wash vessel and a reservoir below the wash vessel; a drain line connecting said wash vessel to said reservoir; an object agitator on which said carrier platform is mounted. CHEN-270 also teaches another line (circulation pipe 81) that connects the wash vessel and the reservoir. DAVID teaches an elevator operatively associated with an object agitator. WINTERS teaches a pneumatic pressure supply operatively associated with a reservoir.
But the prior art of record does not teach or suggest the specific combination of structures recited in claim 38, and does not suggest modifying CHEN-270’s apparatus such that the wash vessel and the reservoir are in fluid communication only via the drain line (as recited in claim 38). Such modification on CHEN-270’s apparatus would require removing or detaching CHEN-270’s circulation pipe 81, which is needed to supply fluid to nozzles 21 for spray-cleaning model 200. This means the spraying function, which is a major function of CHEN-270’s apparatus, would be removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714